         Case 1:15-cv-10154-PAE Document 302 Filed 05/03/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FOCUS PRODUCTS GROUP INTERNATIONAL, LLC,
ZAHNER DESIGN GROUP LTD., HOOKLESS
SYSTEMS OF NORTH AMERICA, INC., SURE FIT                              15 Civ. 10154 (PAE)
HOME PRODUCTS, LLC, SURE FITE HOME DÉCOR
HOLDINGS CORP., and SF HOME DÉCOR, LLC,                                      ORDER

                                       Plaintiffs,
                       -v-

KARTRI SALES COMPANY, INC., and MARQUIS
MILLS, INTERNATIONAL, INC.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Before the Court is defendants’ motion for partial reconsideration of its April 16, 2020

summary judgment decision, Dkt. 297 (“MSJ Op.”). Dkt. 300 (“MTR”). For the following

reasons, the motion is denied.

       Defendants’ motion is governed by Federal Rule of Civil Procedure 59(e) and S.D.N.Y.

Local Civil Rule 6.3. District courts “ha[ve] broad discretion in determining whether to grant a

motion [for reconsideration].” Baker v. Dorfman, 239 F.3d 415, 427 (2d Cir. 2000).

“Reconsideration is an extraordinary remedy to be employed sparingly in the interests of finality

and conservation of scarce judicial resources. Accordingly, the Second Circuit has held that the

standard for granting a motion to reconsider ‘is strict, and reconsideration will generally be

denied unless the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.’” Coventry Capital US LLC v. EEA Life Settlements Inc., No. 17 Civ. 7417
          Case 1:15-cv-10154-PAE Document 302 Filed 05/03/20 Page 2 of 5



(VM), 2020 WL 638524, at *4 (S.D.N.Y. Feb. 11, 2020) (quoting Shrader v. CSX Transp., Inc.,

70 F.3d 255, 257 (2d Cir. 1995)).

         “The major grounds for justifying reconsideration are ‘an intervening change in controlling

law, the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.’” In re Pishevar, No. 19 Misc. 503 (JGK) (SDA), 2020 WL 1862586, at *2 (S.D.N.Y.

Apr. 14, 2020) (quoting Terra Sec. ASA Konkursbo v. Citigroup, Inc., 820 F. Supp. 2d 558, 560

(S.D.N.Y. 2011)); see also Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255

(2d Cir. 1992); King Cty. v. IKB Deutsche Industriebank AG, 863 F. Supp. 2d 317, 319–20

(S.D.N.Y. 2012). “A [m]otion to [r]econsider, therefore, is not a motion in which a movant may

reargue those issues already considered when a party does not like the way the original motion

was resolved . . . . Local Rule 6.3 should be narrowly construed and strictly applied to avoid

repetitive arguments already submitted to the Court.” Evolution Fast Food Gen. P’ship v.

HVFG, LLC, No. 15 Civ. 6624 (DAB), 2018 WL 1779377, at *2 (S.D.N.Y. Mar. 28, 2018)

(internal quotation marks and citations omitted); see also Lichtenberg v. Besicorp Grp. Inc.,

28 F. App’x. 73, 75 (2d Cir. 2002); In re GE Sec. Litig., 856 F. Supp. 2d 645, 651–52 (S.D.N.Y.

2012).

         The Court assumes the parties’ familiarity with the issues in this litigation and its

summary judgment decision. Defendants raise three broad arguments in their motion. First, they

challenge the Court’s finding with regard to the ’248 utility patent. MTR at 2–5. Second, they

challenge the Court’s findings regarding the ’088 and ’609 utility patents. Id. at 5–6. Finally,

they argue that ownership of the EZ On mark, as between plaintiffs and non-party Carnation,

must be resolved before litigation in this litigation can continue. Id. at 6–8.




                                                   2
         Case 1:15-cv-10154-PAE Document 302 Filed 05/03/20 Page 3 of 5



       Defendants’ first argument is a recapitulation of their efforts to rely on the Court’s

Markman decision, and statements made by the Court during the Markman hearing, to argue that

the claim term “approximately horizontal” cannot embody the relevant component of their shower

curtain ring design. The Court considered, and rejected, this argument for the detailed reasons

given in its summary judgment decision. See MSJ Op. at 11–13. Defendants’ other arguments

regarding the ’248 utility patent are similarly unavailing. They track the same arguments made

by defendants in their summary judgment briefs. They amount to no more than a bid to “reargue

those issues already considered when a party does not like the way the original motion was

resolved.” Evolution Fast Food Gen. P’ship, 2018 WL 1779377, at *2. The Court carefully

considered, and rejected on the merits, each of these arguments. Because defendants’ offer no

“intervening change in controlling law,” “availability of new evidence,” or “clear error” resulting

in a “manifest injustice,” the Court denies defendants’ motion for reconsideration as to the ’248

utility patent. See Virgin Atl. Airways, Ltd., 956 F.2d at 1255.

       Defendants’ second set of arguments, regarding the ’609 and ’088 utility patents, is

equally unavailing. As to these utility patents, defendants argue that the Court’s ruling is

inconsistent with its construction in its Markman decision of the term “projecting edge” and

“next to said slit.” See MSJ Op. at 14–15. Here, too, defendants’ argument is a summary of the

same argument by defendants that the Court carefully considered and rejected on the merits at

summary judgment. For those same reasons, the Court denies defendants’ motion for

reconsideration as to the ’609 and ’088 utility patents.

       Finally, defendants ask for reconsideration as to a portion of the Court’s ruling regarding

the disputed EZ ON mark. As to this claim, the Court denied defendants’ motion for summary

judgment, finding that materially disputed facts needed to be resolved by a fact finder. See MJ


                                                 3
         Case 1:15-cv-10154-PAE Document 302 Filed 05/03/20 Page 4 of 5



Op. at 22–23. In their instant motion, defendants now argue that “the true ownership of the EZ

On mark should be resolved prior to proceeding to trial in this matter,” “out of an abundance of

fundamental fairness.” MTR at 7. Defendants therefore ask the Court to allow “[p]laintiffs and

Carnation to resolve the ownership” of the EZ ON mark as between them before the issue of

defendants’ alleged infringement of the mark is litigated before this Court. Id. at 8.

       The relief that defendants now seek as to the EZ On mark goes beyond the matters

litigated at summary judgment. In its decision, the Court merely held that plaintiffs had carried

their burden of showing that factual questions prevented a definitive pretrial resolution of the

issue of infringement of the EZ ON mark. Defendants’ motion for reconsideration does not

challenge this holding or its premise. Defendants’ motion does not, for example, identify an

intervening change in controlling law, new evidence, or a clear error that makes clear that there

was in fact no material dispute of fact preventing resolution on summary judgment of plaintiffs’

claim of infringement of the EZ ON mark. On the contrary, defendants—in ostensibly seeking

reconsideration—appear to acknowledge the Court’s recognition of disputed facts regarding

infringement. Because defendants do not challenge the court’s limited finding as to the EZ ON

mark, to wit, that disputes of material fact prevent summary judgment as to infringement, their

motion for reconsideration of this issue is denied. To the extent that defendants renew their

arguments as to ownership and standing, that issue will be resolved at trial, at which both parties

will have the burden of showing that they have standing to assert their respective affirmative

claims. There may also be a proper place for motions in limine bearing on the litigation of this

claim, but any such motions are premature pending the parties’ settlement conference with Judge

Aaron and subsequent submission of a joint pretrial order.




                                                 4
         Case 1:15-cv-10154-PAE Document 302 Filed 05/03/20 Page 5 of 5



       For the foregoing reasons, defendants’ motion for reconsideration is denied in its entirety.

The Court respectfully directs the Clerk of Court to terminate the motion pending at docket 300.

       SO ORDERED.

                                                             PaJA.�
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: May 4, 2020
       New York, New York




                                                5
